Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick O’Reilly III on 12/16/2021.
The application has been amended as follows: 
1.  (Currently Amended)  A telemedicine system with dynamic imaging, comprising:
	a local control system disposed at a first location and a central control system disposed at a remote site, said remote site being at a second location, said local control system being operatively coupled to said central control system by means of a computer network;
	said local control system including a first computing device with a first processor, a local control module, and a dynamic imaging system;
	said central control system including a second computing device with a second processor and a remote control module;
	said dynamic imaging system including an imaging device operatively coupled to said first computing device, said imaging device configured to capture images of a body portion of a patient over a predetermined duration of time so that a displacement of said using a subtraction algorithm said plurality of induced physical and physiological dynamic changes to said body portion of said patient captured by said imaging device at a first time to said plurality of induced physical and physiological dynamic changes to said body portion of said patient captured by said imaging device at a second subsequent time, and to determine if said plurality of induced physical and physiological dynamic changes captured by said imaging device at said first time substantially matches said plurality of induced physical and physiological dynamic changes to said body portion of ;
	wherein the body portion is a face and the subtraction algorithm eliminates unchanged parts of the face, while maintaining changed parts of the face to enhance the processing speed.


2.  (Original)  The telemedicine system according to claim 1, wherein said imaging device of said dynamic imaging system is in the form of a light field camera.


3.  (Currently Amended)  The telemedicine system according to claim 1, wherein said dynamic imaging system is in the form of a dynamic facial recognition system, and wherein the face or a portion of the face of said patient is imaged in a two-dimensional or three-dimensional manner.


4.  (Original)  The telemedicine system according to claim 3, wherein said first computing device is further programmed to reconstruct a complete face from the portion of the face captured by the dynamic facial recognition system using artificial intelligence and/or a machine learning algorithm.


5.  (Original)  The telemedicine system according to claim 3, wherein said dynamic imaging system further comprises a fingerprint sensor configured to capture multispectral images of a finger of said patient, said first computing device being 


6.  (Original)  The telemedicine system according to claim 3, wherein said dynamic imaging system further comprises a handwriting recognition sensor configured to capture handwriting of said patient, said first computing device being specially programmed to determine an identity of said patient based upon said handwriting of said patient captured by said handwriting recognition sensor.


7.  (Original)  The telemedicine system according to claim 3, wherein said first computing device is further programmed to utilize a fuzzy logic mathematical algorithm in order to differentiate an identity of two similar images captured by said dynamic facial recognition system.


8.  (Original)  The telemedicine system according to claim 3, wherein said first computing device is further programmed to add or subtract features from the face of said patient captured by said dynamic facial recognition system in order to facilitate the identity recognition of said patient when an appearance of said patient changes over time, said added or subtracted features selected from the group consisting of addition of hair, removal of hair, addition of facial hair, removal of facial hair, addition of jewelry, removal of jewelry, addition of eyewear, and removal of eyewear.





10.  (Original)  The telemedicine system according to claim 3, wherein said first computing device is programmed to compare one or more first reference digital images of said patient captured by said imaging device of said dynamic facial recognition system at a first time to one or more second digital images of said patient captured by said imaging device of said dynamic facial recognition system at a second subsequent time using stable features of the face of said patient, and to determine if said one or more second digital images of said patient substantially matches said one or more first reference digital images of said patient, said stable features selected from the group consisting of a nose position, an eye position, a mouth position, spacing between eyes, spacing between the nose and one or more of the eyes, spacing between the nose and the mouth, eye features, nose features, mouth features, ear features, and geometric facial features.


11.  (Original)  The telemedicine system according to claim 3, wherein said first computing device is further programmed to change emotionally affected features on an 


12.  (Currently Amended)  The telemedicine system according to claim 1, wherein said unchanged parts of said face of said patient for which said displacement is determined comprises a mouth of said patient; and
	wherein said telemedicine system further comprises a voice recognition sensor configured to capture speech waveforms generated by said patient so that said speech waveforms are capable of being correlated with a mouth configuration of said patient generated from said captured images acquired using said imaging device, thereby enabling both audial and visual attributes of said patient to be taken into account for identification purposes.


13.  (Original)  The telemedicine system according to claim 1, wherein said imaging device of said dynamic imaging system is in the form of a multispectral camera or hyperspectral camera configured to capture multispectral or hyperspectral images of said body portion of said patient so that surface features and subsurface features of said body portion of said patient are capable of being analyzed.


14.  (Original)  The telemedicine system according to claim 13, wherein said first computing device is operatively coupled to a visual display device and one or more speakers, said first computing device being programmed to display a range of images 


15.  (Cancelled)


16.  (Currently Amended)  A telemedicine system with dynamic imaging, comprising:
	a local control system disposed at a first location and a central control system disposed at a remote site, said remote site being at a second location, said local control system being operatively coupled to said central control system by means of a computer network;
	said local control system including a first computing device with a first processor, a local control module, and a facial recognition system;
	said central control system including a second computing device with a second processor and a remote control module;
	said facial recognition system including an imaging device operatively coupled to said first computing device, said imaging device configured to capture one or more images of a face of a patient, said captured images including an initial captured image containing first image data that is produced without requesting said patient to perform any task, and said captured images further including a subsequent captured image using a subtraction algorithm said plurality of induced physical and physiological dynamic changes to said face of said patient captured by said imaging device of facial recognition system at a first time to said plurality of induced physical and physiological dynamic changes to said face of said patient captured by said imaging device of said facial recognition system at a second subsequent time, and to determine if said plurality of induced physical and physiological dynamic changes captured by said imaging device at said first time substantially matches said plurality of induced physical and physiological dynamic changes to said face of said patient captured by said imaging device at said second subsequent time so as to verify the identity of said patient;
	wherein the subtraction algorithm eliminates unchanged parts of the face, while maintaining changed parts of the face to enhance the processing speed.


17.  (Original)  The telemedicine system according to claim 16, wherein said first computing device is further programmed to receive consent from said patient for telemedicine communication by receipt of verbal confirmation, a confirmatory head motion, a confirmatory hand motion, a confirmatory eye motion, and/or by receipt of a fingerprint from said patient.


Response to Amendment
	The amendment received 11/23/2021 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 8-16, filed 11/23/2021, with respect to the pending claims have been fully considered and are persuasive.  As cited in the interview summary the Examiner found pertinent art for the amended subject matter in 2016/0071111. The Examiner’s amendment is to overcome this prior art and place the application in condition for allowance.
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 2 and 12-14 is withdrawn.  Claims 2, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Examiner’s amendment which overcomes the previous prior art of record as well as the newly discovered reference Wang et al. 2016/0071111. Specifically Wang discloses prompting a user to perform certain actions in order to validate that it is a real person (see paragraph 0013). However Wang nor the other prior art of record does not disclose the claimed limitations as amended in the Examiners amendment above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.